Citation Nr: 9918073	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-51 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for traumatic arthritis of the right shoulder.

2.  Entitlement to an effective date prior to April 25, 1994, 
for a grant of service connection for traumatic arthritis of 
the right shoulder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which effectuated a July 1996 Board 
decision granting service connection for a right shoulder 
disability.  The RO assigned a 10 percent rating for this 
disability, which the veteran promptly appealed.  The veteran 
also appealed a July 1998 rating decision which denied his 
claim for an effective date prior to April 25, 1994, for the 
grant of service connection for his right shoulder 
disability.

In December 1997, during the pendency of this appeal, the RO 
granted an increased rating to 20 percent for the veteran's 
traumatic arthritis of the right shoulder, with the same 
effective date of April 25, 1994.  Inasmuch as the grant of 
the 20 percent rating is not the maximum benefit under the 
rating schedule, the claim for an initial rating in excess of 
20 percent for this disability remains in controversy and is 
still a viable issue for appellate consideration by the 
Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issues on appeal has been obtained by the 
RO.

2.  The veteran's traumatic arthritis of the right shoulder 
demonstrates some limitation of motion due to pain, with 
abduction to 135 degrees, but does not show evidence of 
ankylosis, impairment of the humerus, or complete or 
incomplete paralysis of related nerves.

3.  The veteran first filed a claim for service connection 
for traumatic arthritis of the right shoulder on April 25, 
1994.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
traumatic arthritis of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5010, 5201, 5203 
(1998).

2.  The proper effective date for a grant of service 
connection for traumatic arthritis of the right shoulder is 
April 25, 1994, the date of the veteran's claim.  38 U.S.C.A. 
§§ 5101, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.151, 3.160, 
3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of the Initial Rating 

In August 1996, the RO effectuated a July 1996 Board decision 
which granted service connection for a right shoulder 
disability.  The RO rated this disorder as 10 percent 
disabling and assigned an effective date of April 1994.  The 
veteran appealed that decision with respect to the 10 percent 
rating.  A December 1997 rating decision increased this 
disability rating to 20 percent, effective as of April 1994.  
As this is a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), which gives rise 
to the VA's duty to assist.  See Fenderson, 12 Vet. App. at 
127 (applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims).  Under these circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection through the present.  Fenderson, 12 Vet. App. at 
125-127, citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history.")  The Board finds that all relevant 
evidence has been obtained and that no further duty is 
required under the provisions of 38 U.S.C.A. § 5107.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).

In assigning the initial rating, the RO considered a June 
1996 letter from William C. Allen, M.D.  In that letter, Dr. 
Allen noted the veteran's complaints of pain in his right 
shoulder which radiated from his neck along the top of his 
shoulder.  Dr. Allen indicated that the veteran got along 
"reasonably well," although pain had been bothersome off 
and on for several years.  Examination of the right shoulder 
showed good range of motion.  The right acromioclavicular 
joint was somewhat tender on passive movement and appeared to 
be more prominent on observation.  There was no evidence of 
rotator cuff tear or rotator cuff disease.  The muscles of 
the scapula were intact with no winging of the scapula.  
There also was good strength.  X-rays revealed evidence of an 
old injury to the right acromioclavicular joint.  A minor 
amount of impingement was present, particularly with external 
rotation and abduction of the right shoulder.  Degenerative 
changes were observed, with an osteophyte hanging down which 
was believed to be rubbing on the rotator muscles.

The RO also considered VA outpatient treatment reports dated 
from March 1993 to March 1994.  Of particular relevance, a 
March 1994 report included the veteran's complaints of pain 
in his low back and right shoulder which, according to the 
veteran, had prevented him from working.  Examination of the 
right shoulder showed 180 degrees of flexion and 160 degrees 
of abduction.  The assessment was chronic neck/back strain.

In September 1997, the veteran was afforded a VA orthopedic 
examination to determine the severity of his right shoulder 
disability.  The veteran reported pain in his right shoulder 
with any use of the arm after 20 to 30 minutes of activity.  
He indicated that pain prevented him from being able to work 
with his arms above his head, and that he had to rest after 
performing activities such as typing.  Examination revealed 
tenderness around the acromioclavicular joint and pain 
radiating into the posterior shoulder.  Range of motion 
testing of the right shoulder showed abduction to 135 
degrees; forward extension to 180 degrees, with moderate pain 
beginning at 90 degrees; and pain beginning at 70 degrees of 
adduction.  Marked pain was present with forced external 
rotation.  Strength was 4+/5 and appeared to be limited by 
pain.  X-rays revealed degenerative changes of the right 
acromioclavicular joint with osteophyte formation of the 
inferior portion of the clavicle and it was reported that 
there was no significant change since a previous study 
performed in May 1995.  The diagnoses were (1) severe 
degenerative arthritis of the right acromioclavicular joint 
affecting movement into the shoulder; and (2) rotator cuff 
tendinitis of the right shoulder, which appeared to be 
chronic and secondary to the earlier trauma in service; 
supraspinatus tendinitis reportedly could be included in 
rotator cuff tendinitis and was evident with pain on external 
rotation.  The examiner also commented that limitation of the 
right shoulder was severe from the above two diagnoses. 

The veteran's traumatic arthritis of the right shoulder is 
currently rated as 20 percent disabling under Diagnostic 
Codes 5010 and 5203.  Diagnostic Code 5203 pertains to 
impairment of the clavicle or scapula, and provides a 20 
percent rating where there is nonunion of the joint with 
loose movement, or where there is a current dislocation of 
the joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  
This is the highest rating provided under this code 
provision.  Therefore, the Board must consider the 
applicability of diagnostic codes which permit the award of a 
disability rating greater than 20 percent. 

Initially, the Board notes that the evidence shows no 
ankylosis or impairment of the humerus related to the 
service-connected right shoulder disability; accordingly, 
Diagnostic Codes 5200 and 5202 are not applicable.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (1998).  
However, the veteran's right shoulder disability can be rated 
under Diagnostic Code 5201 based on limitation of motion of 
the arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998). 
This is consistent with Diagnostic Code 5010 which states 
that arthritis due to trauma and substantiated by X-ray 
findings is rated as degenerative arthritis under Diagnostic 
Code 5003.  Under this code section, degenerative arthritis 
established by X- ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).

Diagnostic Code 5201 provides a 20 percent rating where 
motion of either arm is limited to the shoulder level.  A 30 
percent rating requires that motion of the major arm be 
limited to midway between the side and shoulder level, and a 
40 percent rating requires limitation of motion of the major 
arm to 25 degrees from the side.  The veteran's service 
medical records indicate that the veteran is right-handed.  
See 38 C.F.R. § 4.69 (1998).  

The Board finds that the clinical findings of record do not 
reveal a right shoulder disability picture which warrants an 
evaluation in excess of the currently assigned 20 percent for 
the entire period from the April 1994 effective date to the 
present.  The Board has considered the opinion contained in 
the September 1997 examination report that the veteran's 
right shoulder demonstrates "severe" limitation of motion.  
Nevertheless, the Board has reviewed his opinion in light of 
the actual findings relating to the motion of the veteran's 
right shoulder as reported in this and the other medical 
evidence of record which does show limitation of motion and 
additional functional impairment in the form of additional 
limitation of motion due to pain.  See 38 C.F.R. § 4.71, 
Plate I (showing normal shoulder motion as extending from 0 
to 180 degrees of forward elevation (flexion), 0 to 180 
degrees of abduction, and 0 to 90 degrees of internal and 
external rotation).  However, the Board emphasizes that the 
evidence simply does not show limitation of motion to midway 
between side and shoulder level as required for a 30 percent 
rating under Diagnostic Code 5201 or limitation of motion of 
the arm to 25 degrees from the side such as to warrant a 40 
percent evaluation.  In this regard, a July 1994 examination 
report noted abduction to 140 degrees and forward flexion of 
the right shoulder to 170 degrees.  On VA outpatient 
treatment on two occasions in March 1994, abduction was 
variously reported to be to 160 degrees on the right and 
later 170 degrees bilaterally, and flexion to 180 degrees and 
on the second examination to 145 degrees on the right as 
opposed to 160 on the left.  Range of motion of the right 
shoulder was described as good on private examination in June 
1996.  The September 1997 VA examination report noted 
abduction to 135 degrees with pain on adduction at 70 degrees 
and forward extension to 180 degrees albeit with pain at 90 
degrees.  Thus, although the veteran's limitation of motion 
does not appear to meet the criteria for a 20 percent rating 
under Diagnostic Code 5201, the currently assigned 20 percent 
rating is clearly appropriate with consideration of the 
veteran's additional functional loss due to pain.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995). 

The Board also has considered the provisions of the Rating 
Schedule for evaluation of diseases of the peripheral nerves 
such as Diagnostic Code 8518, which refer to paralysis of the 
circumflex nerve or Diagnostic Code 8519, which refer to 
paralysis of the long thoracic nerve.  Diagnostic Code 8519 
provides a 30 percent evaluation for severe incomplete 
paralysis of the major arm and Diagnostic Code 8519 provides 
a 30 percent evaluation for complete paralysis of the long 
thoracic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8518, 8519 (1998).  The Board recognizes that the September 
examiner reported that x-rays in the past had shown 
osteophyte formation with probable impingement into the 
supraspinatus muscle.  However, there is no clinical evidence 
of any neurological impairment to warrant a rating in excess 
of 20 percent.  In July 1994, Dr. Kline reported that distal 
neurovascular function was intact in the forearm and hand, 
and that impingement test was negative.  Dr. Allen, for 
example, indicated that only a minor amount of impingement 
was present.

In sum, the Board notes that the veteran's right shoulder 
disability shows evidence of some limitation of motion with 
pain.  In view thereof, the Board finds that the veteran's 
overall disability picture most clearly approximates the 
schedular criteria for the currently assigned 20 percent 
rating for a right shoulder disability pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  As noted, functional loss due 
to pain has been considered in arriving at the assigned 
evaluation; however, in the absence of evidence of more 
significant functional loss, the assigned 20 percent 
evaluation is appropriate for painful joints.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-06. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1), which provide that in 
exceptional or unusual cases where the schedular criteria are 
deemed inadequate, due to such related factors as marked 
interference with employment or frequent hospitalizations, an 
extra-schedular evaluation may be assigned.  In the instant 
case, however, there has been no showing that the veteran's 
right shoulder disability has caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the application of the 
regular schedular standards.  While the veteran claims that 
this disability precludes him from working, he has not 
provided any specific details or submitted evidence to verify 
this assertion.  Although he reported in October 1993 that he 
quit farming in 1988 because of low back pain and that he had 
increasing pain in his back due to vibrations while driving a 
tractor, and indicated in March 1994 that the vibration from 
the tractor irritated his arm and probably his back, the 
clinical evidence of record does not support a finding that 
the veteran's right shoulder disability is so unusual or 
exceptional that the application of the regular schedular 
standards is impractical.  In fact, as demonstrated above, 
the currently assigned evaluation clearly contemplates the 
shown symptomatology.  Further, the veteran has not presented 
any other evidence which indicates that his right shoulder 
disability has caused marked interference with employment.  
Under these circumstances, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 20 percent for his service-connected traumatic 
arthritis of the right shoulder.  Thus, the doctrine of 
reasonable doubt need not be considered.  Gilbert, 1 Vet. 
App. at 55-56.

II.  Earlier Effective Date

In granting service connection for traumatic arthritis of the 
right shoulder, the RO assigned an effective date of April 
25, 1994, the date the claim was received.  The veteran 
appealed that determination, arguing that the proper 
effective date is the date of release from active duty.  For 
the following reasons, the Board disagrees.

Pertinent VA laws and regulations require that a specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Applicable laws and regulations 
pertaining to the effective date for a grant of service 
connection provide that if a claim is filed within one year 
of separation from service the effective date will be the day 
following the date of discharge for service.  Otherwise, the 
effective date will be the date of claim, or the date of 
entitlement, whichever is later.  See 38 U.S.C.A. § 
5110(a)(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); see also Servello, 3 Vet. 
App. at 199 (holding that 38 C.F.R. § 3.155(a) does not 
contain the word "specifically," and that making such 
precision a prerequisite to acceptance of a communication as 
an informal claim would contravene the Court's precedents and 
public policies underlying the statutory scheme).  In 
determining when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992); 38 U.S.C.A. § 7104(a).

The facts of this case are not in dispute.  The veteran was 
separated from active duty in April 1968.  He filed an 
original claim for service connection for a right shoulder 
disability on April 25, 1994.  The record does not show, nor 
has the veteran alleged, that any compensation claim was 
received prior to this date.  In fact, the Board notes that 
the only communication from the veteran to the RO between the 
time of his separation from service and the date his original 
compensation claim was received on April 25, 1994, related to 
entitlement to VA educational assistance benefits.  The 
veteran, however, claims that the effective date should be 
the date he was separated from active duty service in 1968.  
Nevertheless, the law is patently clear that the effective 
date of an award of disability compensation for a grant of 
service connection in this case can be no earlier than the 
date the claim was received.  See 38 C.F.R. § 3.400(b)(2).  
Accordingly, the RO properly determined the effective date to 
be April 25, 1994. 

Inasmuch as the veteran's claim for an effective date prior 
to April 25, 1994, for a grant of service connection for 
traumatic arthritis of the right shoulder is without legal 
merit, the appeal is denied.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive of the issue, the claim must be denied because of 
a lack of entitlement under the law). 


ORDER

An initial rating in excess of 20 percent for traumatic 
arthritis of the right shoulder is denied.

An effective date prior to April 25, 1994, for a grant of 
service connection for traumatic arthritis of the right 
shoulder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

